Citation Nr: 1420481	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  11-01 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.   Entitlement to an increased rating of lumbosacral myofascial pain, currently evaluated as 10 percent disabling. 

2.  Entitlement to an increased evaluation of internal derangement, right knee, postoperative, currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Nobrega, Associate Counsel 


INTRODUCTION

The Veteran has active service from January 1989 to September 1996.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran's entire claims file, to include the portion contained in the electronic "Virtual VA" system, has been reviewed in this case.  

The Veteran had a Travel Board hearing with the undersigned in March 2014 at the RO in Waco, Texas.  

At the hearing the Veteran was asked whether he was unable to work as a result of his service-connected disabilities.  The Veteran stated that he was not unable to work due to his service-connected disabilities.  (Hearing Transcript at 12-13).  The issue of an evaluation of total disability based on individual unemployability (TDIU) is not before the Board. 

The issues of entitlement to an increased rating of lumbosacral myofascial pain and entitlement to an increased evaluation of internal derangement, right knee, postoperative, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDING OF FACT

The evidence of record shows that the Veteran has severe recurrent subluxation and instability of his right knee. 


CONCLUSION OF LAW

The criteria for a rating of 30 percent for service-connected right knee internal derangement have been met. 38 U.S.C.A. §§ 1110, 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, DC 5257 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to consider all possible regulations which may be potentially applicable based upon the assertions and issues raised in the record.  After such a consideration, VA must explain to the Veteran the reasons and bases utilized in the government's decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

On a claim that arises from an initial grant of service connection, the Board must consider the application of "staged" ratings for different periods from the filing of the claim forward, if the evidence suggests that such a rating would be appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Similarly, for claims for an increase  that do not rise out of an initial grant of service connection, the Board must consider the application of "staged" ratings for different periods from the filing of the claim forward, if the evidence suggests that such a rating would be appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 				

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination. With any form of arthritis, painful motion is an important factor of disability.  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59.

The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims on appeal.

The intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  That is, it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59. See, too, Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that consideration of 38 C.F.R. 4.59 is not limited to situations when the Veteran has arthritis).

But the provisions of 38 C.F.R. §§ 4.40 and 4.45 should only be considered in conjunction with Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  The Court also has clarified that, although pain may cause functional loss, pain itself does not constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body," such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss. Id.; see 38 C.F.R. § 4.40.

DC 5257 concerns "other" impairment of the knee due to recurrent subluxation or lateral instability.  A 10 percent rating is warranted when there is "slight" consequent disability, a 20 percent rating when it is "moderate", and a 30 percent rating when it is "severe." These descriptive words "slight", "moderate", and "severe" are not defined in VA's Rating Schedule.  And rather than applying a mechanical formula, VA adjudicators must evaluate the evidence to the end that its decisions are "equitable and just." 38 C.F.R. §§ 4.2, 4.6.

The Veteran contends that his right knee disability causes him severe pain, limits his ability to work, and negatively impacts his daily life.  The Veteran has been consistent in his statements for several years regarding the symptoms he experiences from his knee disability. 

The Veteran provided candid, credible, and detailed testimony in support of his claims at his Travel Board hearing in March 2014.  The Veteran stated that he has to constantly wear a metal knee brace to be able to walk.  Without the brace he is unable to walk more than a couple of steps.  The Veteran reported that he is able to ambulate, albeit with difficulty, with a cane.   He stated that his knee pain interferes with his sleep.  The Veteran stated there are times when it is "locked straight out or locked bent." (Hearing Transcript at 5).  The Veteran continued, stating that there are days, approximately two to three days per month, where he is unable to get out of bed.  The Veteran stated that he falls, due to his knee "giving out, popping so the knee cap is out of place" four or five times a month.  He reported that his knee buckles frequently and that the kneecap goes to the side which causes him to fall.  The Veteran stated that he can't stand for more than twenty to thirty minutes before experiencing pain.  The Veteran stated that there are four or five days per year that he is completely bedridden as a result of his pain.  (Hearing Transcript at 13-14).  He is able to work on days that are "not-so-good days" for an hour or two, and then is unable to continue working. 

The Veteran has submitted several statements.  A statement submitted in May 2010 indicated that the Veteran's knee frequently pops out of place.  The Veteran indicated that he is only able to work two to three hours a day due to his knee pain.  The Veteran also asserted that he has to continually wear a knee brace and frequently must use a cane.   

Numerous lay statements from family members, friends, neighbors, coworkers, and the Veteran's employer were submitted on behalf of the Veteran.  These statements discuss the severity of the Veteran's knee disability, its effect on his daily life, and his ability to work.  Most notably statements from the Veteran's wife and employer indicate that the Veteran is only able to work for a couple of hours before pain in his knee forces him to stop working.  His employer stated that the Veteran can barely work for two hours as a result of his knee disability.  Additionally, the Veteran's employer describes the Veteran as being in "excruciating pain at all times" when attempting to walk during work. 

A March 2014 treatment note indicated that the Veteran had right patellar tendinitis and that he takes codeine as well as acetaminophen for his knee pain. 

The Veteran had a VA examination on his knee in July 2011.  The examiner noted that the Veteran reported that he had pain in his knee joint that is constant and worsening.  The Veteran reported that the pain was aggravated by movement.  He stated that he needed to wear a knee brace and use a cane.  The examiner noted that the Veteran reported that his patella dislocates or subluxes two to three times per month.  However, the examiner noted that the Veteran's knees were symmetrical without evidence of edema, erythema, or effusion.  No tenderness with palpation of the joint was noted.  Range of motion testing indicated that the Veteran had flexion of 0-100 degrees and extension 0 degrees.  The examiner also noted that the Veteran had pain upon movement but no increased pain upon repetitive movements.  The examiner noted that the Veteran had good stability upon testing. 

An April 2011 treatment note from a VA orthopedic clinic indicated that the Veteran had degenerative joint disease.  The Veteran reported that he had to stop working because of pain and his knee giving out.  The Veteran reported that his patella frequently would become dislocated, his knee would give way, and it would get swollen.  The Veteran reported that he frequently gets lateral dislocation of his patella.  He has received injections which provided short-lived relief from his pain.  Upon physical examination the examiner noted that the Veteran had subpatellar crepitus and pain with inhibition.  The examiner noted that Lachman was negative, negative drawer, and negative McMurray.  The examiner noted that "X-rays were essentially normal."  However, an MRI showed subcentimeter focus of thinning of the hyaline cartilage and concavity of the hyaline cartilage at the level posterolateral aspect, medial femoral condyle.  

A February 2011 MRI indicated that the Veteran had right knee internal derangement.  The Veteran had subcentimeter focus of thinning of the hyaline cartilage and concavity of the hyaline cartilage at the level of posterior lateral aspect of medial femoral condyle.  The examiner also noted a tiny focus of increased signal at the posterior aspect of lateral patellar cartilage compatible with minimal chondromalacic change.  Lastly, the examiner indicated small foci of signal void in soft tissues of the knee adjacent to the patella compatible with micro metallic artifacts associated with previous surgery.     

Given the evidence in the Veteran's claims file, the Board finds that the Veteran's current 10 percent rating should be increased to a 30 percent rating and applied under Diagnostic Code 5257.  The Veteran has a "severe" disability.  The Board notes that the Veteran has been consistent with reporting his symptoms, the lay statements submitted in support of his claim, and the testimony given at the March Travel Board hearing indicate a severe disability.  

A 30 percent rating is the maximum allowable under Diagnostic Code 5257.   The Board finds that this diagnostic code and this rating are the most appropriate at this time. 

Additional diagnostic codes also apply to rating knee disabilities.  38 C.F.R. § 4.71a.  However, in addition to this grant of an increased rating, the Veteran's claim is being remanded for a new examination to garner additional medical evidence to determine which, if any, other Diagnostic Codes are applicable to the Veteran's current knee disability and if a higher rating is warranted. 

The Board, in its determination that this case must be remanded has also considered a referral to the Director of VA Compensation Service for consideration of an extraschedular rating.  See Thun v. Peake, 22 Vet. App. 111, 118 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Veteran's right knee disability has been manifested by symptoms of pain on prolonged use.  These are specifically enumerated in the ratings criteria for the knee or in the guidance for application of the ratings schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 205-06.  However, extraschedular ratings will again be considered after remand. 


ORDER

Entitlement to a 30 percent rating for a severe right knee disability is granted, to this extent at this time, subject to the regulations governing the payment of VA monetary benefits. 


REMAND

The Veteran contended in his March 2014 Travel Board hearing that both his back and knee disabilities have worsened since his last VA examination.  

VA is obligated to afford a Veteran a contemporaneous examination where there is evidence of an increase in the severity of the disability.  VAOPGCPREC 11-95 (1995).  The Veteran is competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).

Accordingly, the case is REMANDED for the following action:

1. Obtain outstanding VA records from the VA Central Texas Veterans Health Care System, to include all records from theTemple VA PACT Clinic from April 2010 to the present.  Should no records be found after an exhaustive search, annotate the record to reflect this.  The Veteran should also be encouraged to submit any medical records he believes support his claims.

2. After obtaining all pertinent records schedule the Veteran for a VA examination.  Determine the current severity of the Veteran's (a) back and (b) right knee disabilities.  

3. Following the above-directed development, re-adjudicate the Veteran's claims for increased ratings for his back and knee disabilities (now at 30%).  Should the claims for increased ratings remain denied, issue an appropriate supplemental statement of the case to the Veteran and his representative and forward the claim to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


